Opinión concurrente del
Juez Asociado Señor Torres Rigual
con la cual concurren los Jueces Asociados Señores Rigau, Martín, Irizarry Yunqué y Negrón García.
San Juan, Puerto Rico, a 11 de marzo de 1975
Aunque estoy plenamente de acuerdo con todo lo expresado en la opinión del Tribunal, creo conveniente 'hacer unas expre-siones adicionales con respecto al segundo error.
Ciertamente la tesis del apelante de que el jurado no está obligado a resolver de acuerdo con la prueba y que puede absolver a pesar de que se haya demostrado la culpabilidad del acusado más allá de duda razonable, corroe en su íntima esen-cia la institución del jurado y desnaturaliza su función de aquilatar la prueba y de adjudicar las cuestiones de hecho. Es esta una función que debe desempeñarse razonadamente y no en forma arbitraria para que sea digna y respetable. Como juez supremo de los hechos, el jurado no debe dejar in-tervenir en su ánimo prejuicios, sentimientos de simpatía, presiones o influencias ajenas a la prueba desfilada. Esta juiciosa norma de administración de justicia toma forma en el precepto estatuido en el Art. 524 del Código de Enjuicia-miento Civil, el cual dispone que “el efecto de la evidencia no es arbitrario, sino, que se ejercerá con discreción jurídica y sujeción a las reglas de evidencia.” 32 L.P.R.A. see. 1679.
Es cierto que el jurado puede rendir un veredicto absolu-torio contrario a la prueba desfilada, sin que tenga que justi-ficar su arbitrariedad. Sabemos que tal veredicto, aunque reprochable, no está sujeto a revisión. En ese sentido la facul-tad del jurado adjudicar los hechos resulta ser omnímoda. Pero los jueces de instancia no deben, como pretende el ape-lante en este caso, alentar este tipo de anarquía entronizando en el veredicto del jurado el capricho y la arbitrariedad. Por el contrario, la misión de ellos es estimular y promover en sus *533instrucciones al jurado el desempeño responsable de la función de adjudicar los hechos y de aplicar la ley según lo exponga el juez en sus instrucciones. Véase el Art. 137 de las Reglas de Procedimiento Criminal y Pueblo v. Báez Cintrón, 102 D.P.R. 30 (1974).
Es por estas razones que concurro plenamente con la opinión per curiam emitida por el Tribunal en el día de hoy en este caso.